     Case 1:19-cv-01188-DAD-BAM Document 39 Filed 11/04/20 Page 1 of 2


 1

 2

 3

 4                                   UNITED STATES DISTRICT COURT

 5                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7   DUWAYNE C., a minor, by and through               Case No. 1:19-cv-01188-DAD-BAM
     his guardian ad litem REGINA
 8   SCHINDLER,                                        ORDER TO RECAPTION CASE
 9                      Plaintiff,
10          v.
11   MERCED CITY SCHOOL DISTRICT,
     operating as CHARLES WRIGHT
12   ELEMENTARY SCHOOL; OLIVIA
     ZARATE, an individual employee; KEN
13   COOPER, an individual employee;
     VERONICA VILLA, an individual
14   employee; BRIAN MEISENHEIMER, an
     individual employee; DOUG COLLINS, an
15   individual employee; and DOES 1 through
     50, inclusive,
16
                        Defendants.
17

18
            On September 1, 2020, the parties filed a stipulation for voluntary dismissal of Plaintiff
19
     Regina Schindler’s individual claims against all defendants in this action with prejudice pursuant
20
     to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Doc. No. 34.) On September 8, 2020, the
21
     Court issued an order confirming that, in light of the stipulated dismissal, Plaintiff Regina
22
     Schindler’s individual claims against all defendants were terminated by operation of law without
23
     further order from the Court. (Doc. No. 35.) Notwithstanding the dismissal of her claims, Regina
24
     Schindler continued to serve as guardian ad litem for Plaintiff Duwayne C. (See id.) The Clerk of
25
     Court accordingly terminated Plaintiff Regina Schindler as an individual plaintiff on the docket.
26
            Therefore, the caption should reflect that this action proceeds only on behalf of Duwayne
27
     C., a minor, by and through his guardian ad litem Regina Schindler, and no longer proceeds on
28
                                                       1
     Case 1:19-cv-01188-DAD-BAM Document 39 Filed 11/04/20 Page 2 of 2


 1   behalf of Regina Schindler, an individual. The caption for this case shall be as reflected above,

 2   and the docket shall be corrected accordingly.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     November 4, 2020                           /s/ Barbara   A. McAuliffe         _
                                                          UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
